United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 11, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-60263
                           Summary Calendar



ANTONIO TORRES-PIEDRA,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                      Board of Immigration Appeals
                               (A78 195 755)
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Petitioner Antonio Torres-Piedra (“Torres”) petitions this

court for review of the decision of the Board of Immigration

Appeals (BIA) summarily affirming the order of the Immigration

Judge (IJ) that denied Torres’s application for cancellation of

removal pursuant to 8 U.S.C. § 1229b(b)(1).     Torres contests the

merits of the IJ’s determination that he was statutorily ineligible

for cancellation of removal on the ground of continuous presence

and because he failed to demonstrate the requisite hardship.          The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Respondent has filed a motion requesting that we dismiss the

petition for lack of jurisdiction because the IJ’s determination on

hardship is a discretionary one that is immune from judicial

review.    We agree.

     We    lack    jurisdiction     to       review   the    IJ’s    discretionary

determination      that   Torres’s       children      would    not       suffer    an

“exceptional      and   extremely   unusual       hardship”     if    Torres       were

deported to Mexico.         See 8 U.S.C. § 1229b(b)(1)(D); 8 U.S.C.

1252(a)(2)(B)(i); Bravo v. Ashcroft, 341 F.3d 590, 592 (5th Cir.

2003).    As the IJ’s determination on hardship is fatal to Torres’s

application, and that determination is not subject to judicial

review, it would be a hollow act for us to consider the IJ’s

finding   on   continuous    presence,        much    less   rule    on   it.       The

Respondent’s motion is therefore GRANTED and Torres’s petition

DISMISSED.




                                         2